                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ROBERT SIMS, et al.,

                                       Plaintiffs,
    v.                                                          1:15-CV-732


BB&T CORPORATION, et al.,

                                       Defendants.



BREWSTER SMITH, JR., et al.,

                                       Plaintiffs,

    v.                                                           1:15-CV-841

BB&T CORPORATION, et al.,

                                       Defendants.




                       MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

         The plaintiffs seek court approval of a settlement agreement with the defendants

and dismissal of this ERISA class action with prejudice. In December 2018, the Court

granted preliminary approval and ordered notice of the settlement be issued to putative

class members. No class member filed an objection to the proposed settlement. The

Court held a fairness hearing on May 1, 2019. After considering the record, the proposed




     Case 1:15-cv-00732-CCE-JEP Document 451 Filed 05/06/19 Page 1 of 12
settlement agreement, the supporting memorandum and exhibits, and the statements of

counsel during the fairness hearing, the Court finds that the settlement has met the

requirements of Rule 23 and is fair, reasonable, and adequate. The motion will be

granted.

   I.          Procedural History

         In September 2015, plaintiff Robert Sims and others sued BB&T Corporation, its

employee benefits plan committee, board of directors, compensation committee,

investment advisor, and certain employees for violations of the Employee Retirement

Income Security Act of 1974. Doc. 1.1 In October 2015, plaintiff Brewster Smith and

others filed a similar lawsuit. Complaint, Smith v. BB&T Corp, No. 1:15-CV-841, Doc. 1

(M.D.N.C. Oct. 8, 2015). The Court consolidated the two cases in November 2015. Doc.

33. After motions to dismiss were resolved, largely but not entirely in the plaintiffs’

favor, see Docs. 58, 150, the Court certified a class in August 2017 of:

             All current and former participants and beneficiaries of the [Plan] from
             January 1, 2007 through the date of judgment, who were injured by the
             conduct alleged in the Second Amended Complaint, excluding the
             Defendants.

Doc. 223 at 2, 12 (alteration in original).

         After discovery, see Doc. 266, the Court granted in part and denied in part the

defendants’ motion for summary judgment. Doc. 369. Several claims remained for trial.

Doc. 369 at 8–9, 13–15, 16–18, 19, 22, 25–26 (denying summary judgment on claims



         1
             All docket citations are to the Sims docket, No. 15cv732, unless noted otherwise.
                                                      2



        Case 1:15-cv-00732-CCE-JEP Document 451 Filed 05/06/19 Page 2 of 12
based on acts or omissions between September 2009 and September 2012, fees paid to

Sterling, excessive fees and underperforming mutual funds, the Bank Investment

Contract, failure to monitor, certain prohibited transactions, and a claim for other

equitable relief).

       The parties engaged in ongoing mediation, see Doc. 188; Doc. 439 at 2, and less

than a week before trial, the parties advised the Court that they reached a settlement of all

claims. Minute Entry 10/25/2018. Class Counsel filed a consent motion on November

30, 2018, for preliminary approval of a settlement agreement that would settle all

remaining claims, Doc. 436, which the Court granted. Doc. 439. The Court also ordered

notice to be sent to class members, setting a deadline for objections of 30 days before the

fairness hearing, i.e., April 1, 2019. Id. at ¶ 4. Later, the Court granted a joint motion by

the parties to amend the class action settlement agreement to clearly exclude the BB&T

defendants by amending the Settlement Class to comprise:

         [A]ll persons who participated in the Plan and had an Active Account at
         any time during the Class Period, including any Beneficiary of a deceased
         person who participated in the Plan at any time during the Class Period,
         and/or Alternate Payee, in the case of a person subject to a Qualified
         Domestic Relations Order who participated in the Plan at any time during
         the Class Period. Excluded from the Settlement Class are the BB&T
         Defendants.

Doc. 443 (emphasis on added text). Class Counsel also filed a motion for attorney’s fees.

Doc. 444. No class members objected to any aspect of the proposed settlement or to the

motion for attorney’s fees.




                                                3



     Case 1:15-cv-00732-CCE-JEP Document 451 Filed 05/06/19 Page 3 of 12
       Class Counsel filed a consent motion for final approval of the settlement on April

17, 2019, two weeks before the scheduled fairness hearing. In support of the motion,

Class Counsel provided a memorandum from Gallagher Fiduciary Advisors, LLC, the

independent fiduciary who reviewed the settlement on behalf of the BB&T employee

retirement plan. Doc. 446-1. Gallagher concluded, after reviewing the proposed

settlement, documents from the litigation, and interviewing counsel for the plaintiffs, that

the settlement resulted from an arms-length negotiation and was reasonable. Id.

       Class Counsel also attached to the motion an affidavit from the project manager at

Analytics Consulting LLC, who stated that Analytics received data for the addresses of

72,632 Settlement Class Members from the defendants and mailed notices to these

addresses. Doc. 446-2 at ¶¶ 5–6. Analytics also verified that the Notices and Claims

Form were published on a Settlement website maintained by Class Counsel. Id. at ¶ 5.

Analytics confirmed that USPS provided 928 updated addresses and returned 2,802

notices as undeliverable, of which Analytics was able to locate 2,119 new addresses

through Experian. Id. at ¶ 7. Analytics also maintained a toll-free phone number,

receiving 1,660 calls and resulting in 33 additional notices mailed. Id. at ¶ 8. As of April

15, Analytics had received 9,032 completed Claim Forms out of 30,611 former

participants. Id. at ¶¶ 6, 9. The settlement does not require the 42,021 current Plan

participants to submit a claim form to receive settlement payments. Id. at ¶ 6; Doc. 436-2

at pp. 19–20 ¶¶ 6.5, 6.6.




                                               4



     Case 1:15-cv-00732-CCE-JEP Document 451 Filed 05/06/19 Page 4 of 12
          At the fairness hearing held on May 1, 2019, Class Counsel stated the

Administrator received a total of 11,509 claim forms from former Plan participants by the

April 22, 2019, deadline, which is over one third of the 30,611 former participants

identified and considered a high percentage in these matters. While individual recoveries

will vary according to the settlement formula, the average recovery will be approximately

$342. The parties also filed materials confirming compliance with notice requirements to

state and federal government officials under the Class Action Fairness Act, 28 U.S.C.

§ 1715, see Docs. 448, 448-1, 448-2, and an amended attorney’s expenses request. See

Docs. 449, 449-1, 449-2. No class member filed any objections to the terms of the

settlement or the request for attorneys’ fees.

    II.      The Proposed Settlement Agreement

          The proposed settlement agreement provides for a Gross Settlement Amount2 of

$24 million. Doc. 436-2 at p. 6 ¶ 2.28. From this and subject to court approval, Class

Counsel may receive up to $8 million in attorney’s fees and $1.1 million for litigation

costs and expenses, and each of ten representative plaintiffs may receive up to $20,000.

Id. at p. 22 ¶ 7.1, p. 4 ¶¶ 2.13, 2.14; p. 16 ¶ 5.8. The remaining $14.7 million, less

administrative expenses and a contingency reserve, will be distributed to class members

in amounts proportional to their average quarterly balance during the Class Period. Id. at

pp. 16-17 ¶ 5.8; p. 18 ¶ 6.4.2.


2
  All capitalized terms used herein have the Definitions in the Settlement Agreement, Doc. 436-2
at Article 2, as amended by the Court’s January 31, 2019 Order, Doc. 443, which is incorporated
herein by reference.
                                                 5



     Case 1:15-cv-00732-CCE-JEP Document 451 Filed 05/06/19 Page 5 of 12
       The agreement requires the defendants to solicit requests for proposals and hire an

independent consultant to evaluate the Plan’s investment options and make other

recommendations. Id. at pp. 25–27 (Article 10). The defendants must also participate in

ERISA fiduciary training, which they may pay for out of Plan assets but not the

settlement fund, and the defendants must also rebate certain fees to the Plan. Id. at pp.

26–27 ¶¶ 10.3, 10.4.

       The proposed settlement defines a Class Period of September 4, 2009 through

October 25, 2018, Doc. 436-2 at p. 4 ¶ 2.12, and includes two categories of Class

Members that will recover: (i) “Current Participant[s]” who had an active account during

the Class Period and a balance of greater than $0 in the Plan as of October 25, 2018, id. at

p. 4 ¶ 2.19; and (ii) “Former Participant[s]” who had an active account during the Class

Period but did not have a balance greater than $0 as of October 25, 2018. Id. at p. 5

¶ 2.26. Current Participants automatically receive their settlement payments into their

retirement accounts, id. at pp. 19–20 ¶¶ 6.5, 6.6 whereas Former Participants must timely

submit a claim form to receive a settlement check. Id. at p. 3 ¶ 2.5, p. 20 ¶ 6.7.

However, not all class members will recover, as the settlement provides that distributions

will not be made of $5.00 dollars or less because this amount would “cost more in

processing than its value.” Id. at p. 18 ¶ 6.4.3.

       Under Article 8 of the agreement, Class Members agree to release all related

parties of all related claims regardless of whether they discover facts related to the claims

after the settlement is finalized. Doc. 436-2 at pp. 23–24 ¶¶ 8.1–8.3. The released parties


                                                    6



     Case 1:15-cv-00732-CCE-JEP Document 451 Filed 05/06/19 Page 6 of 12
include all defendants, their insurers, related corporations, agents, and other associated

entities. Id. at p. 7 ¶ 2.38. The Released Claims include all potential claims arising under

any law and out of actions during the Class Period, September 4, 2009, to October 25,

2018. Id. at pp. 7–8 ¶ 2.39. This includes claims arising out of the approval of the

settlement agreement or the amounts that Class Members recover under the agreement.

Id. However, the agreement provides that the release shall not “preclude any action to

enforce the terms of this Settlement Agreement in accordance with the procedures set

forth” in the agreement. Id. at p. 23 ¶ 8.2. Class Counsel alone have standing to enforce

the settlement agreement, and Class Counsel have the “full and sole discretion to take

whatever action they deem appropriate, or to refrain from taking any action, in response

to such request.” Id. at p. 30 ¶ 13.5. Class Counsel also agree to monitor and enforce the

agreement without additional fees. Id.

   III.   Final Class Action Settlement Approval

       “It has long been clear that the law favors settlement.” United States v. Manning

Coal Corp., 977 F.2d 117, 120 (4th Cir. 1992). This is particularly true in class actions.

Sullivan v. DB Invest., Inc., 667 F.3d 273, 311 (3d Cir. 2011); In re PaineWebber Ltd.

P’ships Litig., 147 F.3d 132, 138 (2d Cir. 1998) (noting the “strong judicial policy in

favor of settlements, particularly in the class action context”); Reed v. Big Water Resort,

LLC, No. 2:14-cv-01583-DCN, 2016 WL 7438449, at *5 (D.S.C. May 26, 2016) (quoting

same); William H. Rubenstein, 5 Newberg on Class Actions § 13.44, n.1 (5th ed. 2018)

(gathering cases).


                                                7



     Case 1:15-cv-00732-CCE-JEP Document 451 Filed 05/06/19 Page 7 of 12
       The Court should approve a class settlement if it is “fair, reasonable, and

adequate.” Fed. R. Civ. P. 23(e)(2). “In applying this standard, the Fourth Circuit has

bifurcated the analysis into consideration of fairness, which focuses on whether the

proposed settlement was negotiated at arm’s length, and adequacy, which focuses on

whether the consideration provided the class members is sufficient.” Beaulieu v. EQ

Indus. Servs., Inc., No. 5:06-CV-00400-BR, 2009 WL 2208131, at *23 (E.D.N.C. July

22, 2009) (citing In re Jiffy Lube Sec. Litig., 927 F.2d 155, 158–59 (4th Cir. 1991)). The

Court acts as a fiduciary of the class members. Sharp Farms v. Speaks, 917 F.3d 276,

293–94 (4th Cir. Feb. 28, 2019).

       A four-factor test is applied to determine the fairness of a proposed settlement:

“(1) the posture of the case at the time settlement was proposed, (2) the extent of

discovery that had been conducted, (3) the circumstances surrounding the negotiations,

and (4) the experience of counsel in the area [of law at issue].” Jiffy Lube, 927 F.2d at

159; see also U.S. Airline Pilots Ass’n v. Velez, No .3:14-cv-00577-RJC-DCK, 2016 WL

1615408, at *4 (W.D.N.C. Apr. 22, 2016) (applying same).

       The Court assesses the adequacy of the settlement through the following factors:

“(1) the relative strength of the plaintiffs’ case on the merits, (2) the existence of any

difficulties of proof or strong defenses the plaintiffs are likely to encounter if the case

goes to trial, (3) the anticipated duration and expense of additional litigation, (4) the

solvency of the defendants and the likelihood of recovery on a litigated judgment, and (5)

the degree of opposition to the settlement.” Jiffy Lube, 927 F.2d at 159; Beaulieu, 2009


                                                 8



     Case 1:15-cv-00732-CCE-JEP Document 451 Filed 05/06/19 Page 8 of 12
WL 2208131, at *26 (applying factors). “The most important factors in this analysis are

the relative strength of the plaintiffs’ claims on the merits and the existence of any

difficulties of proof or strong defenses.” Sharp Farms, 917 F.3d at 299.

         Under Rule 23, the Court also considers whether the proposed settlement treats

class members equitably relative to each other. See Fed. R. Civ. P. 23(e)(2)(D). Any

differential treatment requires an obvious justification. 4 Newberg On Class Actions

§ 13:59 (5th ed. 2018).

   IV.      Analysis

         All four fairness factors favor approval here. Class Counsel have extensive

experience in ERISA and class action litigation. See Doc. 445 at 9; Doc. 445-1 at ¶¶ 3–

10; Doc. 445-3 at ¶ 3. BB&T vigorously defended against the plaintiffs’ claims, which

were likewise prosecuted zealously. The settlement was reached after extensive

adversarial litigation, including two motions to dismiss, a contested motion for class

certification, motions for summary judgment, and discovery that also included motions.

Class Counsel declares that the parties exchanged over 275,000 pages of documents and

deposed 6 experts and 25 fact witnesses during discovery. Doc. 445-2 at ¶¶ 18, 20, 28.

There is no evidence or indication that those negotiations were anything but adversarial

and arm’s length.

         The proposed settlement treats class members equitably relative to each other. See

Fed. R. Civ. P. 23(e)(2)(D). While no distributions will be made of $5.00 or less, the

justification for this different treatment is obvious, as this de minimis recovery would


                                                9



     Case 1:15-cv-00732-CCE-JEP Document 451 Filed 05/06/19 Page 9 of 12
“cost more in processing than its value,” Doc. 436-2 at p. 18 at ¶ 6.4.3, and thus would

increase administrative costs and diminish recovery to class members overall while

providing marginal benefits to the few class members.

       The record also supports the conclusion that the settlement is adequate. There is

no doubt that the parties will incur substantial additional litigation expense if this matter

were to proceed to trial. The Court had set aside approximately two weeks for the trial,

which would require the full-time attendance of several lawyers and back-up assistance

from others, as well as administrative support, and there would be substantial expenses

associated with travel and hotels for counsel and expert witnesses.

       The proposed settlement provides that administrative fees and a contingency

reserve will be deducted from the settlement fund before distribution, in addition to

attorney’s fees, expenses, and the service awards. Doc. 436-2 at p. 16 ¶ 5.8. At the

Court’s request, the parties provided the Court with an estimated of these costs, including

approximately $150,000 for the Settlement Administrator, Analytics; $35,000 for the

independent Fiduciary, Gallagher Fiduciary Advisors, LLC; and an estimated $50,000 for

the Plan’s current recordkeeper to pull records necessary to administer the settlement; at

the fairness hearing, counsel confirmed that these amounts had been adequate.

       As noted, there is an average recovery of approximately $342 per class member,

though individual recovery will vary depending on the class member’s account size.

Some class members may recover as much as $10,000. The settlement amount is

substantial in light of the tens of thousands of class members who will recover damages.


                                                10



    Case 1:15-cv-00732-CCE-JEP Document 451 Filed 05/06/19 Page 10 of 12
         As for strength of the merits of plaintiffs’ case, multiple claims survived summary

judgment but that does not necessarily mean success at trial or on appeal. See, e.g.,

Tussey v. ABB, Inc., 746 F.3d 327 (8th Cir. 2014); Tibble v. Edison Int’l, 843 F.3d 1187

(9th Cir. 2016). The Court has developed deep familiarity with this case through the

extensive motions practice over the years it has been pending and concurs with Class

Counsel’s evaluation that while there was substantial evidence to support the plaintiffs’

claims, there were several obstacles, both legal and factual, to ultimate recovery. The

settlement amount reasonably takes into account the strengths and weaknesses of

plaintiffs’ case, as well as the likelihood that the defendants would appeal a full recovery

at trial, thus delaying any benefit to the class members, and that the settlement includes

non-monetary terms beneficial to the class that might not be included in any recovery at

trial.

         The recovery for the class is substantial and adequate, in view of the risks and

costs of proceeding to trial. Class Counsel assert and the record supports that the $24

million in monetary compensation represents 19% of the total investment and

recordkeeping damages sought by the plaintiffs. See Doc. 445 at 12 (citing Doc. 413 at

46–47, 67–96 and estimating $124 million in total damages). Non-monetary relief and

tax benefits add an additional value of almost $15 million to the settlement class. Id. at

13–14 & n.4.




                                                11



     Case 1:15-cv-00732-CCE-JEP Document 451 Filed 05/06/19 Page 11 of 12
        Class Counsel have not expressed any concerns as to the solvency of the

defendants or their ability to recover if they were to proceed to trial. Nor is there a basis

for any such concerns on the record.

        Overall, the record and materials submitted by Class Counsel, the report of the

independent fiduciary, and the absence of any objections by class members support the

conclusion that the proposed settlement is fair, reasonable, and adequate, and it should be

approved. The Court so finds.

   V.      Conclusion

        The motion for final approval of the settlement agreement, Doc. 446, is

GRANTED and the settlement of the Class Action is approved as adequate and as fair

and reasonable to the Plan and the Settlement Class. Judgment will be entered

concomitantly.

         SO ORDERED, this the 6th day of May, 2019.



                                           ________________________________
                                           UNITED STATES DISTRICT JUDGE




                                                12



    Case 1:15-cv-00732-CCE-JEP Document 451 Filed 05/06/19 Page 12 of 12
